DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on November 15, 2021.
The application has been amended as follows: 
Claim 7 is canceled.
Claim 8, lines 1-2 are amended as follows: “A manufacturing method of a magnesium alloy sheet of Claim 1, the method comprising:”.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a magnesium alloy sheet, and a method of making thereof, the magnesium alloy sheet having a composition as recited in Claim 1, and wherein the magnesium alloy sheet has an Erickson value of 7.7 mm to 9.8 mm at room temperature.  Closest prior art Shimizu and Bae each teach a magnesium alloy with overlapping compositional ranges but fail to teach the claimed Erickson value.  The instant specification provides sufficient evidence to demonstrate that the method of making, including the inclusion and frequency of an intermediate annealing step is critical to achieving the claimed Erickson value of 7.7-9.8 mm and rebuts the prima facie case of obviousness established by Shimizu and Bae. (instant specification, Tables 1-2).  Specifically, Shimizu and Bae fail to teach such an intermediate annealing step and therefore, would not be expected to inherently result in a magnesium alloy sheet with the claimed Erickson value.  As a result, the rejections over Shimizu and over Bae are withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735